DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of a new rejection. Please see the rejection and the new Walters reference which shows clear distinction between a virtual assistant network and a remote user.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2018/0293484 in view of Konig et al. US 2019/0058793 further in view of Walters et al. US 2014/0244712 and Orr et al. US 2016/0358302.
Regarding claims 1 and 7, Wang teaches “a system for a network of knowledge (“NOK”) using a common communication protocol, comprising: a NOK gateway comprising at least a processor, a memory, and a plurality of programming instructions stored in the memory and operating on the processor, wherein the programming instructions, when operating on the processor, cause the processor to” ([0005] “In one embodiment, the apparatus for presenting a response to a query and indicating a responding virtual assistant from one of a plurality of virtual assistants includes an audio input device, an output device, a processor, and a memory that stores code executable by the processor.”): 
“receive a first utterance and a second utterance from a user during a remote user interaction” (abstract “The method includes receiving a spoken query from a user of an electronic device” and [0048] “The next time the user makes a query in the same domain, his/her preferred virtual assistant is polled first in order to provide a speedier response. The system can simultaneously poll the other virtual assistants in the query's information category in case user decides to make subsequent queries”); 
“create a member stack for the first utterance comprising a ranked list of each of the plurality of members, wherein each member's rank is determined according to the weighted score produced for the member's eagerness value pertaining to the first uterance” ([0079] “the virtual assistant manager 130 ranks each virtual assistant 135 associated with a category using the RQS of the responses provided by that virtual assistant 135. For example, the rankings may be based on an average RQS, a windowed average RQS, a weighted average RQS, an accumulated (e.g., total) RQS, or the like. The virtual assistant ranking maybe used to select the first set of virtual assistants 135, as discussed above”); 
“store a first context for the member stack comprising the ranked list of the member stack associated with the first utterance” ([0067] “The top virtual assistants 135 may be identified via user input or feedback, from a third-party service, and/or from analyzing historical performance of the virtual assistants 135 in the category”)
“select a first member from the member stack to respond to the first utterance” ([0067] “the first set may be limited to only top (e.g., highest ranked) virtual assistants 135 in the identified category”); 
([0005] “The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response”) 
“provide the first response to the remote user” ([0005] “The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response”)
“re-rank the members of the member stack for the second utterance, and select a second member to respond to the second utterance” (fig. 3 shows a first query 330, and fig. 4 shows a second query 410 and [0067] “the first set may be limited to only top (e.g., highest ranked) virtual assistants 135 in the identified category. This way, response time is improved when a large number of virtual assistants 135 are associated with a category”); 
“store a second context for the member stack comprising the ranked list of the member stack associated with the second utterance” ([0067] “The top virtual assistants 135 may be identified via user input or feedback, from a third-party service, and/or from analyzing historical performance of the virtual assistants 135 in the category”); 
“transmit the second utterance to the second member across the network using the common communication protocol” ([0005] “output device, a processor, and a memory that stores code executable by the processor. Here the processor receives, via the audio input device, a spoken query from a user of an electronic device and determines whether the spoken query addresses a particular one of a plurality of virtual assistants on the electronic device”);
“receive a second response from the first member using the common communication protocol” ([0005] “The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response”); 
([0005] “The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response”); 
“receive a third utterance from the remote user during the user interaction” ([0048] “The system can simultaneously poll the other virtual assistants in the query's information category in case user decides to make subsequent queries”); and 
and select a third member to respond to the third utterance, wherein the third member may be any member in the member stack” (as shown before, fig. 3 shows a first query 330, and fig. 4 shows a second query 410. By having these queries and as shown in [0048], the system is capable of having multiple queries in which the assistants are polled and rank for each unique query, [0067] “the first set may be limited to only top (e.g., highest ranked) virtual assistants 135 in the identified category. This way, response time is improved when a large number of virtual assistants 135 are associated with a category”)
“transmit the third utterance across the network to the third member using the common communication protocol” ([0005] “output device, a processor, and a memory that stores code executable by the processor. Here the processor receives, via the audio input device, a spoken query from a user of an electronic device and determines whether the spoken query addresses a particular one of a plurality of virtual assistants on the electronic device”); 
“receive a third response from the third member using the common communication protocol” ([0005] “The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response”); 
“provide the third response to the remote user” ([0005] “The processor also presents, via the output device, a response to the spoken query with an indicator of a virtual assistant providing the response”);
(Konig [0068] “the QM system 47 may access the recorded calls stored in the call recording storage device 42 and/or the recognized text stored in the recognized text storage device 46, and analyze the recorded calls and/or recognized text to determine a universe of potential topics for the automatic chat interaction between the chat robot 40 and the human agent.”) 
“retrieve stored member information and stored interaction data using the common communication protocol” (Konig [0068] “the QM system 47 may access the recorded calls stored in the call recording storage device 42 and/or the recognized text stored in the recognized text storage device 46, and analyze the recorded calls and/or recognized text to determine a universe of potential topics for the automatic chat interaction between the chat robot 40 and the human agent.”) 
“analyze at least a portion of the plurality of eagerness values to produce a weighted score for each analyzed eagerness value, the weighted score being based at least in part on the retrieved stored member information” (Konig [0113] “A performance score may then be generated based on a degree of the match or diversion from the target sequence. For example, a score of 100% may be given in response to matching all clusters, whereas a score of 50% may be given in response to only half of the input semantic clusters matching the target semantic clusters. The score may also be weighted based on weights assigned to target nodes from which the input semantic cluster deviated. An agent may be deemed to be performing as desired or expected in response to the score being within a preset performance score.”) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with that of Konig since a combination of known methods would yield predictable results that is, as shown in Konig, it is 
While both references generally teach a network of knowledge, Walters teaches 
“for each of the first and second utterance, compute a of eagerness values for each of a plurality of members using a common communication protocol” ([0157]-[0158] “Once a task is added task queue 904, effort score calculator 902 determines what may be required to complete the task. For example, one or more of the following attributes may be stored as parameters of a task to identify effort required to complete a task and assist in determining when and under what conditions tasks may be performed: [0158] Amount of data that may be required to transmit, if any, for a task. For example, a time estimate on how long a task will take to complete may be calculated by a combination of the amount of data required to transmit and connection speed of network interface 923”),
 () “wherein each of the plurality of members comprises a remote artificial intelligence (“AI”) bot configured to use the common communication protocol” ([0101] “FIG. 6 is a block diagram of a network of virtual assistants by which virtual assistants interact with each other and with users, according to an embodiment of the invention. Virtual assistant network 601 consists of one or more personal virtual assistants 602 (Herein, referred to as PAs) and one or more common virtual assistants 608, 609, and 610 (Herein, referred to as CAs). A PA is an automated virtual assistant by which human users 620 may interact, for example, through natural language interaction between user 620 and PA 602, to interpret the intention of a user request 410 and construct one or more appropriate responses to request 410 and provides any resulting responses 430 to user 620 queries (or, analogously, responses or reactions to requests, for example when a virtual system does something as a result of being requested to do it, such as checking the status and availability of common services like checking for movie tickets and show times) using those constructed responses”);
“transmit the first utterance to the member across a network using the common communication protocol” ([0105] “In a preferred embodiment, virtual assistant 710 may be independent of device (for example, mobile telephone, laptop computer, television, automobile navigation system, etc.) to provide cross platform support and thereby allowing user 701 to continue a session held on user device 701 on another user device 703” and fig. 7); 

The references however do not explicitly teach the re-ranking based on previous ranking. Orr however teaches “re-rank the members of the member stack for the third utterance based at least in part on the first context and second context” ([0290] “One or more tasks corresponding to the user intent are then performed (block 834). In particular, in response to determining that the second speech input corresponds to a rejection of the at least one media item, the candidate hip-hop media items previously determined and ranked (e.g., at blocks 812 and 814) are re-ranked based on the rejection. The re-ranking is similar to the ranking of block 814, except that unfavorable ranking scores are generated for media items having media parameter [artist]=Jay-Z”)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang and Konig with that of Orr since “In particular, a digital assistant can respond effectively to a request to play a specific media item, such as an album or a song identified specifically by title or by artist. However, digital assistants can struggle with discovering relevant media items based on vague open-ended natural language requests, such as, for example, a request to recommend a song or album.” Orr [0004] of which Orr solves by allowing for better recommendations.
Note that independent claim 7 recites the same substantial subject matter as independent claim 1 only differing in embodiment. As such, it is subject to the same rejection. Claim 1 is a system 
	Regarding claims 2 and 8, the Wang, Konig, Walters, and Orr references have been addressed above. Wang further teaches “wherein the NOK gateway is further configured to retrieve a plurality of stored user sentiment data, the stored user sentiment data being based on previous user interactions with members” ([0008] “the processor receives an indication of the user being unsatisfied with the first response. In such embodiments, the processor presents a second response to the spoken query along with an indicator of the virtual assistant providing the second response”)
	Regarding claims 3 and 9, the Wang, Konig, Walters, and Orr references have been addressed above. Konig further teaches “wherein at least one of the weighted scores is further based on retrieved stored user sentiment data” (Konig [0113] “A performance score may then be generated based on a degree of the match or diversion from the target sequence. For example, a score of 100% may be given in response to matching all clusters, whereas a score of 50% may be given in response to only half of the input semantic clusters matching the target semantic clusters. The score may also be weighted based on weights assigned to target nodes from which the input semantic cluster deviated. An agent may be deemed to be performing as desired or expected in response to the score being within a preset performance score.”)
	Regarding claims 4 and 10, the Wang, Konig, Walters, and Orr references have been addressed above. Wang further teaches “wherein the NOK gateway connects the user directly to the member, provides the interaction data to the member, and monitors the user interaction” ([0055] “the system 100 may also include at least one virtual assistant server 155 in communication with the electronic device 101 via a data network 150” wherein the server is the gateway and performs the same functions)
	Regarding claims 5 and 11, the Wang, Konig, Walters, and Orr references have been addressed above. Wang further teaches “wherein the NOK gateway assigns a scope variable to at least a portion of the interaction data” ([0048] “After a period of usage, the system can determine virtual assistant preference from past query history, for example which virtual assistant provided the most answers under each category/domain”)
	Regarding claims 6 and 12, the Wang, Konig, Walters, and Orr references have been addressed above. Wang further teaches “wherein the retrieved stored interaction data is selected based on its respective assigned scope variable” ([0048] “After a period of usage, the system can determine virtual assistant preference from past query history, for example which virtual assistant provided the most answers under each category/domain”)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124